                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
                                                  § CASE NO. 9:15-CR-00008-RC
v.                                                §
                                                  §
                                                  §
DONALD RAY GUNNELS                                §
                                                  §

                    ORDER ADOPTING THE MAGISTRATE JUDGE'S
                        REPORT AND RECOMMENDATION

       The court referred a petition alleging violations of supervised release conditions to the

Honorable Zack Hawthorn, United States Magistrate Judge, at Beaumont, Texas, for

consideration pursuant to applicable laws and orders of this court. The court has received and

considered the Report of the United States Magistrate Judge filed pursuant to such order, along

with the record, pleadings and all available evidence.

       At the close of the revocation hearing, U.S. Magistrate Judge Zack Hawthorn

recommended:

1.     that the court find that the Defendant violated the first allegation in the petition that he
       failed to follow a standard condition of release;

2.     that the Defendant’s supervised release should be revoked pursuant to 18 U.S.C. § 3583;
       and

3.     the Defendant should be sentenced to a term of 3 months’ imprisonment, plus nine
       months of supervised release to follow. The term of supervised release should include
       180 days of community confinement. This sentence shall run consecutively to any term
       of imprisonment imposed by the Texas Department of Criminal Justice. The court adopts
       the magistrate judge’s findings for the imposition of the special conditions of supervised
       release.
       Neither party has filed objections to Judge Hawthorn’s Report and Recommendation.

Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct and

the report of the magistrate judge is ADOPTED. It is therefore

       ORDERED and ADJUDGED that the petition is GRANTED and Donald Ray

Gunnels’s supervised release is REVOKED.

       Judgment and commitment will be entered separately, in accordance with the magistrate

judge’s recommendations.


            So Ordered and Signed
            Oct 18, 2018




                                               2
